Citation Nr: 1003249	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-17 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than December 
11, 2000 for the grant of service connection for 
osteoarthritis of the right knee with limitation of flexion.

2.  Entitlement to an effective date earlier than April 15, 
2005 for the grant of service connection for instability of 
the right knee.  

3.  Entitlement to an effective date earlier than December 
11, 2000 for the grant of service connection for 
osteoarthritis of the left knee with limitation of flexion.

4.  Entitlement to an effective date earlier than December 
11, 2000 for the grant of service connection for 
osteoarthritis of the right knee with limitation of 
extension.


REPRESENTATION

Appellant represented by:	 Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which grated service connection for various knee 
disabilities.  The Veteran disagreed with the effective dates 
assigned by the RO.

The Veteran testified before the undersigned Veterans Law 
Judge at the RO in October 2009.  A transcript of the hearing 
has been associated with the record.


FINDINGS OF FACT

1.  In a March 1986 rating decision, the RO denied service 
connection for residuals of a right knee injury and residuals 
of left knee sprain; the Veteran did not appeal.

2.  In a September 1986 rating decision, the RO again denied 
service connection for residuals of a right knee injury and 
residuals of left knee sprain; the Veteran appealed, and in 
December 1987 the Board denied service connection.

3.  In an October 1991 rating decision the RO declined to 
reopen the Veteran's claims; he did not appeal.

4.  In December 1993 the RO again denied the Veteran's 
claims; he did not appeal.

5.  In November 1997 the RO declined to reopen the Veteran's 
claims; he did not appeal.  

6.  On December 11, 2000, the Veteran submitted a petition to 
reopen his claims; service connection was granted in a March 
2006 rating decision; the Veteran submitted a timely notice 
of disagreement with respect to assigned effective dates.

7.  The first evidence of instability of the right knee dates 
to April 14, 2005.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 11, 
2000 for the grant of service connection for osteoarthritis 
of the right knee with limitation of flexion have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.151, 3.155, 3.400 (2009).

2.  The criteria for an effective date of April 14, 2005 for 
the grant of service connection for instability of the right 
knee have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2009).

3.  The criteria for an effective date prior to December 11, 
2000 for the grant of service connection for osteoarthritis 
of the left knee with limitation of flexion have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.151, 3.155, 3.400 (2009).

4.  The criteria for an effective date prior to December 11, 
2000 for the grant of service connection for osteoarthritis 
of the left knee with limitation of extension have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.151, 3.155, 3.400 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

With respect to the claims for earlier effective dates for 
the grant of service connection, the record reflects that 
these are "downstream" issues in that they arose from the 
grant of service connection.  In such instances, the original 
claim (here, the claim for service connection) has been more 
than substantiated, as it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once the claim filed by the Veteran 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger the requirement for additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Board notes that, a May 2006 letter 
provided notice to the Veteran regarding the effective date 
element of his claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  After the grant of 
service connection, the Veteran was issued a Statement of the 
Case on the issue the assigned effective dates, as required 
following the submission of a notice of disagreement.  In 
addition, the Veteran has not alleged that there is any 
outstanding evidence that would support his contention that 
he should be awarded an earlier effective date, and the Board 
is not aware of any outstanding evidence.  Therefore, the 
Board finds that the VA has complied with the notice and 
assistance requirements of the VCAA and its implementing 
regulations.



Analysis

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final disallowance . . . shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  The 
implementing regulation, 38 C.F.R. § 3.400, similarly states 
that the effective date of service connection "will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later."  When an application for disability 
compensation is received within one year of the date of the 
Veteran's discharge or release from service, the effective 
date of such award shall be the day following the Veteran's 
release.  38 U.S.C.A. § 5110(b)(1) (West 2002).

The VA administrative claims process recognizes formal and 
informal claims. A formal claim is one that has been filed in 
the form prescribed by VA. 38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151(a) (2008).  An informal claim may be any 
communication or action, indicating an intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2007).  
An informal claim must be written, see Rodriguez v. West, 189 
F. 3d. 1351 (Fed. Cir. 1999), and it must identify the 
benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 
(1998).

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the Veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998); see also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

If a decision by the RO or the Board goes unappealed, such is 
final.  A final and binding decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of 
this part.  The Veteran has not alleged CUE in any previous 
decision.

As noted, the RO denied service connection for residuals of 
knee injury in March and September 1986.  The Veteran 
appealed, and the Board denied the claims in a December 1987 
decision.

In subsequent years, the Veteran made numerous attempts to 
reopen his claims.  The RO denied claims to reopen in October 
1991, December 1993, and November 1997.

In December 2000, the Veteran submitted a statement from a VA 
nurse practitioner, which was construed as a petition to 
reopen his claims.  Service connection was grated in March 
2006.  Specifically, the March 2006 rating decision granted 
service connection for osteoarthritis of the bilateral knees 
with limitation of flexion, and for osteoarthritis of the 
bilateral knees with limitation of extension; an effective 
date of December 11, 2000 was assigned, corresponding to the 
date of receipt of the VA nurse practitioner's statement.  
Service connection was also granted for instability of the 
bilateral knees, with an effective date of April 15, 2005.

In his July 2006 notice of disagreement, the Veteran 
specifically stated that he wished to appeal the effective 
date assigned for the grant of service connection for 
osteoarthritis of the right knee, instability of the right 
knee, and osteoarthritis of the left knee (which he listed 
twice).  He asserted that the effective date should the date 
of his original claim.  The RO construed the Veteran's 
statement as a notice of disagreement with the effective 
dates for osteoarthritis of the right knee with limitation of 
flexion, instability of the right knee, osteoarthritis of the 
left knee with limitation of flexion, and osteoarthritis of 
the left knee with limitation of extension.

	Effective Date Earlier than December 11, 2000

Regarding the grants of service connection for 
osteoarthritis, the Board has determined that an effective 
date prior to December 11, 2000 is not warranted.  The Board 
has determined that the prior rating decisions are final in 
the absence of an appeal by the Veteran.  The most recent 
rating decision is dated in November 1997, and it became 
final absent an appeal by the Veteran within the appropriate 
period.  The next communication from the Veteran regarding 
either knee was received by the RO on December 11, 2000, and 
was correctly construed by the RO as a petition to reopen 
claims of entitlement to service connection for bilateral 
knee disabilities.  Under the law, the Board finds that the 
earliest effective date and the appropriate effective date in 
this case is December 11, 2000, the date of receipt of the 
Veteran's petition to reopen his claims.

	Effective Date Earlier than April 15, 2005
  
With respect to the effective date assigned to the grant of 
service connection for instability of the right knee, the 
Board has reviewed the record and agrees that an effective 
date prior to April 15, 2005 for the grant of a separate 
rating for instability of the right knee is not for 
application.  In this regard, the Board notes that to 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present 
disability; (2) in- service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA General Counsel has issued guidance indicating that a 
Veteran who has limitation of motion and instability of the 
knee may be evaluated separately under appropriate diagnostic 
codes provided additional disability is shown. VAOPGCPREC 23-
97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

As noted, 38 C.F.R. § 3.400 provides that the effective date 
of service connection "will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later."  
[Emphasis added.]

In this case, the RO granted separate evaluations for 
instability of the bilateral knees as well as for limitation 
of flexion and extension.  The Board's review of the record 
reflects that the first objective indication of any 
instability of the Veteran's knees dates to an April 14, 2005 
VA outpatient record.  There is no indication of such a 
finding prior to that date.  Rather, records repeatedly 
indicated that there was no laxity of the ligaments of either 
knee.  To the extent that the Veteran had previously alleged 
instability or similar symptomatology, the Board is cognizant 
that he is competent to describe symptoms.  However, the 
Board finds the results of physical examination and testing 
by competent health care specialists to be far more probative 
than the Veteran's lay description of his symptoms.

As noted, the grant of service connection requires the 
existence of a present disability.  Given that the medical 
evidence was negative for instability prior to April 14, 
2005, the Board concludes that the preponderance of the 
evidence is against granting an effective date prior to April 
14, 2005, for the separate grant of service connection for 
instability of the right knee. 

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  Accordingly, the appeal is denied.

(CONTINUED ON THE NEXT PAGE)


ORDER

Entitlement to an effective date earlier than December 11, 
2000 for the grant of service connection for osteoarthritis 
of the right knee with limitation of flexion is denied.

Entitlement to an effective of April 14, 2005 for the grant 
of service connection for instability of the right knee is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits..  

Entitlement to an effective date earlier than December 11, 
2000 for the grant of service connection for osteoarthritis 
of the left knee with limitation of flexion is denied.

Entitlement to an effective date earlier than December 11, 
2000 for the grant of service connection for osteoarthritis 
of the right knee with limitation of extension is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


